SMA Relationship Trust Prospectus Supplement SMA Relationship Trust Prospectus Supplement June 28, 2013 Dear Investor, The purpose of this supplement is to update the Prospectus with respect to the Series G series of shares (the “Fund”) of SMA Relationship Trust dated April 30, 2013, as follows: Effective June 30, 2013, Vincent Willyard will no longer serve as a portfolio manager for the Fund.The remaining portfolio manager of the Fund, Stephan Maikkula, will assume Mr. Willyard’s portfolio management responsibilities for the Fund. Therefore, all references to Mr. Willyard in the Prospectus are hereby deleted in their entirety. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. ZS-627 SMA Relationship Trust SAI Supplement SMA Relationship Trust Supplement to the Statement of Additional Information June 28, 2013 Dear Investor, The purpose of this supplement is to update the Statement of Additional Information (“SAI”) with respect to the Series G series of shares (the “Fund”) of SMA Relationship Trust dated April 30, 2013, as follows: Effective June 30, 2013, Vincent Willyard will no longer serve as a portfolio manager for the Fund.The remaining portfolio manager of the Fund, Stephan Maikkula, will assume Mr. Willyard’s portfolio management responsibilities for the Fund. Therefore, all references to Mr. Willyard in the SAI are hereby deleted in their entirety. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. ZS-628
